DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, 15, 24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0174502 (Thompson) in view of US Patent 11,123,013 (Garudadri) and US Publication 2009/0192723 (Jonsson).

Regarding claim 1, Thompson discloses a vibration dose measurement apparatus suitable for use by a machine operator (“A battery powered instrument described in our patent specification GB2413189 is held between the fingers of one hand and measures the cumulative exposure of the user to vibration from equipment that the user is holding. Instruments for measuring cumulative vibration exposure will be referred to in this specification as `dosimeters`” [0003]), the apparatus comprising: 
a sensor assembly (“FIG. 13 is perspective view, similar to FIG. 1, of a wireless free-standing sensor adapted to record hand arm vibrations” [0046]); and 
a support operable, in use, to urge the sensor assembly toward the palm of the operator wherein the sensor assembly comprises an accelerometer operable to detect linear motion (“FIG. 14 is a housing adapted to hold the sensor in two possible orientations during calibration” [0047]); 
Thompson does not explicitly disclose a gyroscope operable to detect rotary motion; and  a gripping force sensor operable to detect gripping force applied by the operator.
However, a like reference Garudadri teaches a gyroscope operable to detect rotary motion (“an instrumented glove in which integrated a spatially-resolved, force-dependent resistive sensor array and an inertial measurement unit (IMU) consisting of an accelerometer, gyroscope and a magnetometer” (Col 9, Ln 34))
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement apparatus of Thompson to use a gyroscope as taught by Garudadri to accurately detect vibration dose.
Garudadri does not explicitly teach a gripping force sensor operable to detect gripping force applied by the operator.
However, a like reference Jonsson teaches:
a gripping force sensor operable to detect gripping force applied by the operator.
“sensor unit (2) comprises means for gripping power measurements” (Claim 9)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement of Thompson and Garudadri to use a gripping force sensor as taught by Jonsson to accurately detect vibration dose.
Regarding claim 4. Thompson, Garudadri and Jonsson generally discloses the vibration dose measurement apparatus above, and further Jonsson teaches the support is integrated into a glove or gauntlet (FIG 4, FIG 5).

Regarding claim 6, Thompson, Garudadri and Jonsson generally discloses the vibration dose measurement apparatus above, and further Jonsson teaches the support comprises an inner surface which faces toward the operator's hand in use and an outer surface that faces away from the operator's hand in use, the inner surface lined with fabric (FIG 4, FIG 5).

Regarding claim 7, Thompson, Garudadri and Jonsson generally discloses the vibration dose measurement apparatus above, and further Jonsson teaches the support comprises a sensor pocket adapted to accommodate a sensing assembly defined by the accelerometer, gyroscope and gripping force sensor ( “FIG. 5 shows an illustration of the sensor unit being movable in the glove-like arrangement, for example by means of the textile comprising pocket-like elements designed to have room for the sensor unit” [0016]).

Regarding claim 8, Thompson, Garudadri and Jonsson generally discloses the vibration dose measurement apparatus above, and further Garudadri teaches the gripping force sensor is a force-sensing resistor (“an instrumented glove in which integrated a spatially-resolved, force-dependent resistive sensor array and an inertial measurement unit (IMU) consisting of an accelerometer, gyroscope and a magnetometer” (Col 9, Ln 34)).

Regarding claim 9, Thompson, Garudadri and Jonsson generally discloses the vibration dose measurement apparatus above, and further Thompson teaches the gripping force sensor is bonded to a mounting substrate (“mounting the sensor upon an electrodynamic shaker which produces a sinusoidal vibration having a known amplitude and a single known frequency along a single axis” [0078]).
Thompson does not explicitly teach housed within the pocket.
However, a like reference  Jonsson teaches housed within the pocket ( “FIG. 5 shows an illustration of the sensor unit being movable in the glove-like arrangement, for example by means of the textile comprising pocket-like elements designed to have room for the sensor unit” [0016]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement of Thompson and Garudadri to use a pocket as taught by Jonsson to accurately detect vibration dose.

Regarding claim 11, Thompson, Garudadri and Jonsson generally discloses the vibration dose measurement apparatus above, and further Thompson teaches the apparatus comprises a processor connected to the outputs of the accelerometer, gyroscope and gripping force sensor, the processor operable to receive and process output signals from the accelerometer, gyroscope and gripping force sensor so as to determine whether a safe vibration dose is exceeded (“Each portable dosimeter preferably has, in addition to a tri-axial accelerometer, a facility for storing a record of the accumulated exposure to vibration and preferably a warning device that can inform the user when a permissible exposure limit has been reached” [0013],  “Excessive exposure to vibration is known to cause a health problem known as "white finger" that causes numbness and pain and, for this reason there is a European Directive that specifies the maximum exposure levels that are considered safe” [0002]).

Regarding claim 15, Thompson, Garudadri and Jonsson generally discloses the apparatus above and further Thompson discloses a dose indicator operable in response to the processor to output an indication when it is determined that a safe vibration dose is exceeded (“Each portable dosimeter preferably has, in addition to a tri-axial accelerometer, a facility for storing a record of the accumulated exposure to vibration and preferably a warning device that can inform the user when a permissible exposure limit has been reached. [0013] The device disclosed in EP1586875 resulted from endeavours to provide a vibration dosage meter that is light, unobtrusive, comfortable and easy to use even when wearing work gloves, sufficiently inexpensive to be given to every worker, calculates the vibration dosage accurately and provides a clear indication of when the dosage limit has been reached” [0022]).

Regarding claim 24, Thompson discloses a method of monitoring the vibration dose experienced by a machine operator (“Instruments for measuring cumulative vibration exposure will be referred to in this specification as `dosimeters`” [0003]), the method comprising the steps of: 
providing the operator with a vibration dose measurement apparatus  (“A battery powered instrument described in our patent specification GB2413189 is held between the fingers of one hand and measures the cumulative exposure of the user to vibration from equipment that the user is holding. Instruments for measuring cumulative vibration exposure will be referred to in this specification as `dosimeters`” [0003]) comprising: 
a sensor assembly (“FIG. 13 is perspective view, similar to FIG. 1, of a wireless free-standing sensor adapted to record hand arm vibrations” [0046]); and 
a support operable, in use, to urge the sensor assembly toward the palm of the operator wherein the sensor assembly comprises an accelerometer operable to detect linear motion (“FIG. 14 is a housing adapted to hold the sensor in two possible orientations during calibration” [0047]); 
monitoring the vibration dose detected by the apparatus (“Instruments for measuring cumulative vibration exposure will be referred to in this specification as `dosimeters`” [0003]); and 
outputting a warning if the detected dose exceeds a threshold (“the vibration dosage accurately and provides a clear indication of when the dosage limit has been reached” [0022]).
Thompson does not explicitly disclose:
 	a gyroscope operable to detect rotary motion; and a gripping force sensor operable to detect gripping force applied by the operator.
	However, a like reference Garudadri teaches a gyroscope operable to detect rotary motion (“an instrumented glove in which integrated a spatially-resolved, force-dependent resistive sensor array and an inertial measurement unit (IMU) consisting of an accelerometer, gyroscope and a magnetometer” (Col 9, Ln 34))
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement apparatus of Thompson to use a gyroscope as taught by Garudadri to accurately detect vibration dose.
Garudadri does not explicitly teach a gripping force sensor operable to detect gripping force applied by the operator.
However, a like reference Jonsson teaches:
a gripping force sensor operable to detect gripping force applied by the operator.
“sensor unit (2) comprises means for gripping power measurements” (Claim 9)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement of Thompson and Garudadri to use a gripping force sensor as taught by Jonsson to accurately detect vibration dose.

Regarding claim 27, Thompson, Garudadri and Jonsson generally discloses the apparatus above and further Thompson discloses the step of outputting a shut down signal to a machine where a vibration dose threshold is exceeded (“When the dosimeter's processor 9 detects that half the daily allowance of vibration has been reached, the lamp 10 is caused to illuminate as one flash per second. If and when the full maximum daily allowance is reached, this lamp 10 flashes at a higher rate of four times per second and the worker is required to stop work for the day” [0064]).

Regarding claim 28, Thompson, Garudadri and Jonsson generally discloses the apparatus above and further Thompson discloses the step of storing vibration dose data relating to particular operator and/or machines (”Each portable dosimeter preferably has, in addition to a tri-axial accelerometer, a facility for storing a record of the accumulated exposure to vibration and preferably a warning device that can inform the user when a permissible exposure limit has been reached” [0013], “running cumulative dosage value which are stored in module 11…. When the dosimeter's processor 9 detects that half the daily allowance of vibration has been reached, the lamp 10 is caused to illuminate as one flash per second. If and when the full maximum daily allowance is reached, this lamp 10 flashes at a higher rate of four times per second and the worker is required to stop work for the day” [0064]).

Regarding claim 28, Thompson, Garudadri and Jonsson generally discloses the apparatus above and further Thompson discloses the additional step of comparing vibration dose data to stored vibration dose data to identify potential problems (“Each portable dosimeter preferably has, in addition to a tri-axial accelerometer, a facility for storing a record of the accumulated exposure to vibration and preferably a warning device that can inform the user when a permissible exposure limit has been reached” [0013] “reads the content of the memory 11 and the identification number of the dosimeter and the content of the timer 13 and passes this information to the computer 21 which updates table 1 accordingly. The computer records the identity of the user, the time period during which he has used the dosimeter and his exposure during that period to vibration. The record of vibration information is stored in a database associated with the corresponding user. This information can then be made available to regulatory authorities as evidence that the aforementioned Directive has been complied with. The second by second RMS acceleration values can also be used as a means of machine condition monitoring as any badly vibrating machine will be clearly evident from the data. For this purpose, the computer is programmed to compare a characteristic of each record of vibrational information with stored reference data defining characteristics that are known to be normal for properly functioning machines” [0066] 

Claims 12-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0174502 (Thompson) in view of US Patent 11,123,013 (Garudadri), US Publication 2009/0192723 (Jonsson) and US Publication 2012/0013455 (Holst).

Regarding claim 12, Thompson, Garudadri and Jonsson generally discloses the vibration dose measurement apparatus above, but does not explicitly disclose the vibration dose is the A(8) value.
However, a like reference Holst teaches (“The dosage magnitude reflected in this case by the daily vibration dosage A(8) is subsequently transferred to a storage unit 32 by the evaluation unit 26, wherein the dosage magnitude is filed in the storage unit 32 in the form of an appropriate dosage entry” [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement of Thompson Garudadri and Jonsson that the vibration dose is be the A(8) value as taught by Holst to accurately detect vibration dose.

Regarding claim 13, Thompson, Garudadri, Jonsson and Holst generally discloses the vibration dose measurement apparatus above, and further Thompson discloses the vibration dose is calculated based on a value including an additional term (“monitor a quantity that is a function of two or more such variables” [0014]).
Thompson does not explicitly disclose the modified value is an A(8) value and a gripping force sensor operable to detect gripping force applied by the operator.
However, a like reference Holst teaches a modified A(8) value (“The dosage magnitude reflected in this case by the daily vibration dosage A(8) is subsequently transferred to a storage unit 32 by the evaluation unit 26, wherein the dosage magnitude is filed in the storage unit 32 in the form of an appropriate dosage entry” [0029])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement of Thompson, Garudadri and Jonsson to use a modified A(8) value as taught by Holst to accurately detect vibration dose.
Holst does not explicitly disclose a gripping force sensor operable to detect gripping force applied by the operator.
However, a like reference Jonsson teaches (“sensor unit (2) comprises means for gripping power measurements” (Claim 9)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement of Thompson, Garudadri and Holst to detect gripping force as taught by Jonsson to accurately detect vibration dose.

Regarding claim 25, Thompson, Garudadri and Jonsson generally discloses the apparatus above and further Thompson discloses the vibration dose the vibration dose is calculated based on a modified value including an additional term (“monitor a quantity that is a function of two or more such variables” [0014]).
Thompson does not explicitly disclose the modified value is an A(8) value and a gripping force sensor operable to detect gripping force applied by the operator.
However, a like reference Holst teaches a modified A(8) value (“The dosage magnitude reflected in this case by the daily vibration dosage A(8) is subsequently transferred to a storage unit 32 by the evaluation unit 26, wherein the dosage magnitude is filed in the storage unit 32 in the form of an appropriate dosage entry” [0029])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement of Thompson, Garudadri and Jonsson to use a modified A(8) value as taught by Holst to accurately detect vibration dose.
Holst does not explicitly disclose a gripping force sensor operable to detect gripping force applied by the operator.
However, a like reference Jonsson teaches (“sensor unit (2) comprises means for gripping power measurements” (Claim 9)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement of Thompson, Garudadri and Holst to detect gripping force as taught by Jonsson to accurately detect vibration dose.

Claims 20-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0174502 (Thompson) in view of US Patent 11,123,013 (Garudadri), US Publication 2009/0192723 (Jonsson) and US Publication 2013/0042682 (Busch).

Regarding claim 20, Thompson, Garudadri, and Jonsson generally discloses the apparatus above but does not explicitly disclose the apparatus comprises a visual sensor operable to capture a series of images of the operator's skin.
	However, a like reference Busch teaches “a camera C for examining the measuring point, and the measuring points can optionally be identified by means of suitable image identification software within the hand-held device 30 that evaluates the images recorded by the camera” [0035]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement of Thompson, Garudadri and Jonsson to use a camera as taught by Busch to accurately detect vibration dose.

Regarding claim 21, Thompson, Garudadri, Jonsson and Busch generally discloses the apparatus above and further Thompson discloses the processor is operable to apply spatial decomposition and temporal filtering to captured images so as to provide an output indicative of the operator's blood flow (“the same principles may be more broadly applicable to the monitoring of users and their environment generally. Examples are the monitoring of pulse rate, body temperature” [0014]).

Regarding claim 22, Thompson, Garudadri, Jonsson and Busch generally discloses the apparatus above and further Thompson discloses the processor is operable to determine that a safe vibration dose is exceeded if a pulse rate or blood mass flow rate falls outside a safe threshold range (“Examples are the monitoring of pulse rate, body temperature; air or water temperature/pressure; exposure to particular frequencies of electromagnetic radiation, natural and synthetic chemicals or air borne particulates. In some circumstances it may be required to monitor a quantity that is a function of two or more such variables. For example, a vibration dose measurement could usefully be weighted by a temperature measurement since a user's susceptibility to vibration is known to be dependent on temperature” [0014] where a threshold is implicit because the quantities are monitored). 

Regarding claim 26, Thompson, Garudadri and Jonsson generally discloses the apparatus above and further Thompson discloses determine an operator's pulse rate or blood mass flow rate and it is determined that a safe vibration dose is exceeded if a pulse rate or blood mass flow rate falls outside a safe threshold range (“Examples are the monitoring of pulse rate, body temperature; air or water temperature/pressure; exposure to particular frequencies of electromagnetic radiation, natural and synthetic chemicals or air borne particulates. In some circumstances it may be required to monitor a quantity that is a function of two or more such variables. For example, a vibration dose measurement could usefully be weighted by a temperature measurement since a user's susceptibility to vibration is known to be dependent on temperature” [0014] where a threshold is implicit because the quantities are monitored).
Thompson does not explicitly disclose a visual sensor operable to capture images.
	However, a like reference Busch teaches “a camera C for examining the measuring point, and the measuring points can optionally be identified by means of suitable image identification software within the hand-held device 30 that evaluates the images recorded by the camera” [0035]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement of Thompson, Garudadri and Jonsson to use a camera as taught by Busch to accurately detect vibration dose.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0174502 (Thompson) in view of US Patent 11,123,013 (Garudadri), US Publication 2009/0192723 (Jonsson), US Publication 2013/0042682 (Busch) and US Patent 9,633,433 (Thomson).

Regarding claim 23, Thompson, Garudadri, Jonsson and Busch generally discloses the apparatus above but does not explicitly disclose compare current visual sensor output to a stored visual sensor output for a particular operator.
However, a like reference Thomson teaches (“Systems for use in analyzing skin and joints have used baseline images for comparing with a current scan of the skin or joint” (Col 1, Ln 51)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the vibration dose measurement of Thompson, Garudadri and Jonsson and Busch to compare current with stored images as taught by Thomson to accurately detect vibration dose.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857